Citation Nr: 1615011	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left mandible disability.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction was eventually transferred to the RO in Waco, Texas.  

The Veteran testified at a Board videoconference hearing in September 2014 and a copy of that transcript has been associated with the claims file. 

In a November 2014 decision, the Board reopened and remanded the issue for further development.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2010 to January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the November 2014 Board remand, the Veteran was afforded a new VA examination.  The Board instructed that the examiner specifically address the 2006 private opinion that the Veteran's (temporomandibular Joint) TMJ left side problem probably began in 1967.  

The Veteran was afforded a VA TMJ examination in January 2015.  The examiner diagnosed temporomandibular joint disorder, not otherwise specified.  The Veteran reported the onset occurring on or about 1967.  The Veteran stated "I think I may have fell but I can't remember that far back."  The examiner noted that the course was noted as moderate discomfort at left mandible.  X-rays revealed there was no degenerative or traumatic arthritis documented.  The examiner noted that radiograph reveals bilateral flattening of the condyles consistent with possible osteoarthritic change over time which may be the etiology of pain in this Veteran.  

In a March 2015 VA addendum opinion the examiner concluded that he was unable to provide an opinion without resort to mere speculation because there was no documentation of a definitive temporomandibular joint injury diagnosis as a result of the shower event.  The examiner explained that mandibular jaw discomfort in 1967 was noted as muscular in nature without joint involvement prior to the shower fall.  The examiner explained that the evidence of record noted in 2006 does not indicate objective evidence that those dental conditions noted since 2006 are in any way related to temporomandibular joint disorder.  The existing dental conditions noted in this Veteran (caries, tooth loss, and periodontal disease) are not due to temporomandibular joint disorder but instead due to local factors such as plaque, inadequate oral hygiene, bruxism, host response, and other local factors.  Any opinion stating otherwise or attempting to link muscle pain to those conditions is contradictory to the standard of care in diagnosis for temporomandibular joint disorder.  The examiner explained that a clinical diagnosis and subjective information was provided via the previous to include feigned responses by the patient and range of motion for all applicable jaw movements.  The examiner also noted that he would be unable to respond with additional information or opinions not previously documented in this addendum or the original examination. 

The Board notes that the March 2015 VA opinion fails to adequately address the June 2006 private treatment record.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, considering the Veteran's reports of continued pain since service, the Board finds that the etiology of the Veteran osteoarthritic changes should also be addressed. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his left mandible pain.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Thereafter, schedule the Veteran for a VA examination, with an examiner other than the March 2015 examiner, to determine the nature and etiology of his left mandible pain.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current TMJ and/or osteoarthritic changes (as noted on the January 2015 x-ray) are related to his active military service, to include treatment for left mandible pain in November 1967 and a fall in the shower in August 1968? 

In so opining, the examiner should specifically discuss the lay evidence of continued symptoms after service and the 2006 private opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




